DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 9/1/21, amended claim(s) 1 and 11 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to 
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “predict a first upcoming ovulation of the subject,” “generate an output … in response to predicting the first upcoming ovulation of the subject,” “receive from the subject … an indication of one or more sensations that are sensed by the subject during a given time period that is in temporal proximity to the predicted first upcoming ovulation,” “receive from the subject … indications of confidence levels associated with sensations sensed by the subject during the first cycle during the given time period that is in temporal proximity to the predicted first upcoming ovulation,” “predict a subsequent upcoming ovulation of the subject, at least partially based upon the indication of one or more sensations that are received from the subject during the first menstrual cycle, in combination with the associated confidence level indications,” and “generate an output … in response to predicting the subsequent upcoming ovulation of the subject.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “at least one user interface,” and “a 
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim 5 fails to recite patent-eligible subject matter for similar, if not the exact same, reasoning as that of independent claim 1.  Dependent claim(s) 2-4 and 19-11 fail to cure the deficiencies of independent claim(s) 1 and 5 by merely reciting additional abstract ideas and/or further limitations on abstract ideas already recited.  Thus, claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 101.
Allowable Subject Matter
Claim(s) 1-5 and 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791